1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6      CARY J. PICKETT,                                   Case No. 3:17-cv-00567-MMD-WGC

7                                      Plaintiff,                        ORDER
              v.
8
       PAUL VALDEZ, et al.,
9
                                   Defendants.
10

11           Plaintiff has filed yet another objection to one of Magistrate Judge William G. Cobb’s

12    orders regarding Plaintiff’s motions to compel (ECF No. 33) and for sanctions (ECF No.

13    34) (“Objection”). (ECF No. 61.) The Court has considered Defendant Paul Valdez and

14    Harold Wickham’s response (ECF No. 69) and will overrule the Objection. 1

15           In reviewing a magistrate judge’s non-dispositive pretrial order, the magistrate’s

16    factual determinations are reviewed for clear error. See 28 U.S.C. § 636(b)(1)(A); see also

17    Fed. R. Civ. P. 72(a). “A finding is clearly erroneous when although there is evidence to

18    support it, the reviewing body on the entire evidence is left with the definite and firm

19    conviction that a mistake has been committed.” United States v. Ressam, 593 F.3d 1095,

20    1118 (9th Cir. 2010) (quotation omitted). A magistrate judge’s pretrial order issued under

21    § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not simply

22   ///
23   ///

24           1Plaintiffimproperly filed a reply to Defendants’ response (ECF No. 73), which the
25    Court does not consider in ruling on the Objection. Although Plaintiff moves in pro se, he
      is still bound by Court rules. See, e.g., Tagle v. Nevada, No. 3:16-cv-00148-MMD-WGC,
26    2017 WL 6596588, at *2 (D. Nev. Dec. 26, 2017) (“[P]ro se litigants
      like Plaintiff must follow the same rules of procedure that govern other litigants.”). Under
27    the applicable local rule, LR IB 3-1(a), Plaintiff must obtain leave of court to file a reply to
      a response to his Objection. See also LR 7-2 (“Surreplies are not permitted without leave
28    of court; motions for leave to file a surreply are discouraged.”). Plaintiff failed to request
      such leave; therefore the reply is improper.
1    substitute its judgment for that of the deciding court.” Grimes v. City & County of San

2    Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

3          In the Objection, Plaintiff specifically challenges Judge Cobb’s order which is

4    reflected on the docket at ECF No. 52. That order, among other things, denies Plaintiff’s

5    motion to compel (ECF No. 33) and his related request for sanctions (ECF No. 34). In

6    many ways, Plaintiff reiterates contentions that this Court has already explained makes

7    no showing of clear error. (See ECF No. 57.) To the extent Plaintiff makes assertions

8    anew, he again fails to provide argument or authority to meet the requisite clear error

9    standard. The Court therefore finds no basis to overturn Judge Cobb’s order.

10         It is therefore ordered that Plaintiff’s Objection (ECF No. 61) is overruled.

11         DATED THIS 11th day of February 2020.

12

13
                                              MIRANDA M. DU
14                                            CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
